Case 6:20-cv-00176-JCB Document 34-13 Filed 05/15/20 Page 1 of 3 PageID #: 1452




                 Attachment 10
           Case 6:20-cv-00176-JCB Document 34-13 Filed 05/15/20 Page 2 of 3 PageID #: 1453
           NOTICE OF OFFICE OF MANAGEMENT AND BUDGET ACTION
                                                                                               Date     01/29/2018

Department of Health and Human Services
Food and Drug Administration

FOR CERTIFYING OFFICIAL:           Beth Killoran
FOR CLEARANCE OFFICER:             Darius Taylor

In accordance with the Paperwork Reduction Act, OMB has taken action on your request received
09/19/2017

ACTION REQUESTED:           New collection (Request for a new OMB Control Number)
TYPE OF REVIEW REQUESTED:              Regular
ICR REFERENCE NUMBER:                  201708-0910-011
AGENCY ICR TRACKING NUMBER:               CTP
TITLE:         Experimental Study on Warning Statements for Cigarette Graphic Health Warnings
LIST OF INFORMATION COLLECTIONS: See next page

OMB ACTION: Approved with change
OMB CONTROL NUMBER:                      0910-0848
The agency is required to display the OMB Control Number and inform respondents of its legal significance in
accordance with 5 CFR 1320.5(b).

EXPIRATION DATE: 01/31/2021                                    DISCONTINUE DATE:


BURDEN:                                                    RESPONSES                       HOURS                     COSTS
Previous                                                                 0                        0                         0
New                                                                22,444                     1,305                         0
Difference
  Change due to New Statute                                              0                        0                         0
  Change due to Agency Discretion                                  22,444                     1,305                         0
  Change due to Agency Adjustment                                        0                        0                         0
  Change due to PRA Violation                                            0                        0                         0

TERMS OF CLEARANCE:            Approved consistent with the understanding that this study is not intended to generate
                               nationally representative outcomes. Due to the study design, convenience sampling
                               methodology, and methods of analyses-- significant limitations exist with regard to the
                               generalizability of results from this study. Panelists are recruited into the online panel using
                               convenience sampling methods, and thus do not have a known probability of selection into the
                               panel. Recruitment of the study sample from the online panel is also subject to bias resulting
                               from potential differences between survey responders (i.e., panelists who received the
                               invitation and opted to participate in our study) and non-responders (i.e., panelists who were
                               invited but chose not to participate) in characteristics that may be associated with key study
                               outcomes. Because of these limitations, the relationship between treatment and outcomes we
                               find in our study may not generalize to the broader U.S. population. FDA confirms that all such
                               limitations inherent in the study design and methodology will be communicated in all reports,
                               presentations, and policy documents.

OMB Authorizing Official:      Dominic J. Mancini
                               Deputy and Acting Administrator,
                               Office Of Information And Regulatory Affairs
          Case 6:20-cv-00176-JCB Document 34-13 Filed 05/15/20 Page 3 of 3 PageID #: 1454
                                            List of ICs
           IC Title             Form No.                  Form Name          CFR Citation

Adult Screener

Adult Pretest and Main data
collection
Adolescent Screener

Adolescent Pretest & Main
data collection
